DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/20/21 and 10/28/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 28, 30, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakiel, US 2010/0122505.
Regarding claim 24:
Jakiel discloses a board (10) comprising: 
an upper surface (21); 
a first end; an opposing second end, each end comprising attachment means (63 and 64) each attachment means configured for removable attachment with a said attachment means of another said board such that the upper surfaces of the board and the said board are flush; and 
a pivoting member (68), wherein, in use, the board is arranged to pivot about the pivoting member upon the application of a force orthogonal to the first or second end such that the attachment means of the second or first end, respectively, detaches from the attachment means of the said other board; and 
wherein the board comprises a recess (9) configured to allow the board to be mounted to another surface using at least one fixing means.
Regarding claims 28, 30 and 31:
Jakiel discloses one or more supports (62) for elevating the board from the ground surface, wherein the support is configured to be the pivoting member and wherein the recess (49) is offset from the center of the board.
Regarding claim 33:
Jakiel discloses wherein the recess comprises at least one sub-recess (40) that is thin relative to the thickness of the recess such that the fixing means readily penetrates the sub-recess when mounting the board to another surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29, 32, 34-35, 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyama, JP2001027038 in view of Conn, US 5,816,010.
Regarding claim 24:
Yoshiyama discloses a board (1) comprising: 
an upper surface (21); 
a first end; an opposing second end, each end comprising attachment means (26 and 27) each attachment means configured for removable attachment with a said attachment means of another said board such that the upper surfaces of the board and the said board are flush; and 
wherein the board comprises a recess (22) configured to allow the board to be mounted to another surface using at least one fixing means.
Yoshiyama discloses wherein the attachment means can be rotated or translated for attachment and detachment between attached ends.
Yoshiyama does not expressly disclose a pivoting member.
Conn discloses a board having first and second ends with attachment means on each end (14 and 16) wherein the board comprises a pivoting member (15), wherein, in use, the board is arranged to pivot about the pivoting member upon the application of a force orthogonal to the first or second end (refer to Fig. 4) such that the attachment means of the second or first end, respectively, detaches from the attachment means of the said other board.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the pivoting attachment means of Conn for the attachment means of Yoshiyama in order to provide a waterproof joint unaffected by expansion and contraction, which may be quickly and easily installed (col. 1, ll. 29-33 of Conn).
Regarding claims 25-26:
Conn discloses wherein the attachment means is configured to removably attach to the said attachment means of the other board via complementary engagement between the attachment means of the board and the attachment means of the other board, wherein the attachment means of the first end has an opposing orientation to the attachment means of the second end.
Regarding claim 27:
Conn discloses wherein the attachment comprises a hook (24).
Regarding claims 28-29:
Yoshiyama discloses wherein the board further comprises one or more supports (28 and 24) for elevating the board from the ground surface;
wherein ends of the one or more supports are substantially flush with an outer bottom surface of the recess (refer to Fig. 2).
Regarding claim 32:
Yoshiyama discloses wherein the recess is configured such that the at least one fixing means (6) does not protrude beyond the surface of the board.
 Regarding claims 34-35:
Yoshiyama discloses wherein a cover (3) is configured to be removably mounted to the recess such that the recess, and thus the fixing means, is concealed from view when the cover is in situ;
wherein a top surface of the cover is flush with the surface of the board when the cover is in situ.
Regarding claims 37-38:
Yoshiyama discloses wherein the recess extends along a longitudinal length of the board to form a channel, wherein the channel is substantially parallel with the ends of the board;
Regarding claims 39-42:
Yoshiyama discloses wherein an inner bottom surface of the channel comprises at least one protrusion (23b) on either side of the channel that extends along a longitudinal length of the board to form subchannels;
wherein the subchannels are configured such that liquid received in the subchannels is arranged to flow toward at least one end of the subchannels;
wherein the at least one protrusion on either side of the channel is configured to prevent ingress of liquid received in the subchannels from entering the channel and wherein the subchannels are substantially parallel with the channel.
Regarding claims 43-44:
Yoshiyama does not expressly disclose wherein the board comprises a flame-resistant material.
Conn discloses a board of aluminum which is flame-resistant.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to construct the board of Yoshiyama of aluminum as suggested by Conn in order to provide waterproofness without additional sealing (background of Conn).
Regarding claim 45:
Yoshiyama discloses wherein the boards are removably attached to one another to form a substantially flush continuous surface.

Claims 24, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Deel, US 9,803,376 in view of Conn, US 5,816,010.
Regarding claim 24:
Deel discloses a board (100) comprising: 
an upper surface (104); 
a first end; an opposing second end, each end comprising attachment means (168 and 170) each attachment means configured for removable attachment with a said attachment means of another said board such that the upper surfaces of the board and the said board are flush; and 
wherein the board comprises a recess (162 and 164) configured to allow the board to be mounted to another surface using at least one fixing means (165).
Deel discloses wherein the attachment means can be translated for attachment and detachment between attached ends.
Deel does not expressly disclose a pivoting member.
Conn discloses a board having first and second ends with attachment means on each end (14 and 16) wherein the board comprises a pivoting member (15), wherein, in use, the board is arranged to pivot about the pivoting member upon the application of a force orthogonal to the first or second end (refer to Fig. 4) such that the attachment means of the second or first end, respectively, detaches from the attachment means of the said other board.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the pivoting attachment means of Conn for the attachment means of Deel in order to provide a waterproof joint unaffected by expansion and contraction, which may be quickly and easily installed (col. 1, ll. 29-33 of Conn).
Regarding claim 34:
Deel discloses wherein a cover (114) is configured to be removably mounted to the recess such that the recess, and thus the fixing means, is concealed from view when the cover is in situ.
Regarding claim 36:
Deel discloses wherein the cover comprises a recess (space between the protrusions 118) that extends along a longitudinal length of the cover to form a channel such that liquid received in the channel of the cover is arranged to flow toward at least one end of the channel of the cover.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633